Exhibit 99.1 Information Concerning the Reporting Persons The following sets forth each of the executive officers and directors of OFI and their respective business address and principal occupation.Each of OFI’s executive officers and directors is a citizen of the United States. Name Address Principal Occupation and Employer Address, if applicable EXECUTIVE OFFICERS: Krishna K. Memani 225 Liberty Street, 11th Floor New York, NY 10281 President Mary Ann Picciotto 225 Liberty Street, 11th Floor New York, NY 10281 Chief Compliance Officer Kristie M. Feinberg 225 Liberty Street, 11th Floor New York, NY 10281 Treasurer Arthur S. Gabinet 225 Liberty Street, 11th Floor New York, NY 10281 Chief Legal Officer David M. Pfeffer 225 Liberty Street, 11th Floor New York, NY 10281 Director and Chief Financial Officer Arthur P. Steinmetz 225 Liberty Street, 11th Floor New York, NY 10281 Director and Chairman DIRECTORS: Roger W. Crandall c/o 225 Liberty Street, 11th Floor New York, NY 10281 Chief Executive Officer, Massachusetts Mutual Life Insurance Company 100 Bright Meadow Boulevard Enfield, CT 06082 Michael T. Rollings c/o 225 Liberty Street, 11th Floor New York, NY 10281 Chief Financial Officer, Massachusetts Mutual Life Insurance Company 100 Bright Meadow Boulevard Enfield, CT 06082 Elizabeth A. Ward c/o 225 Liberty Street, 11th Floor New York, NY 10281 Chief Enterprise Risk Officer, Massachusetts Mutual Life Insurance Company 100 Bright Meadow Boulevard Enfield, CT 06082 M. Timothy Corbett c/o 225 Liberty Street, 11th Floor New York, NY 10281 Chief Investment Officer, Massachusetts Mutual Life Insurance Company 100 Bright Meadow Boulevard Enfield, CT 06082 The following sets forth each of the executive officers and directors of the Fund and their respective business address and principal occupation.Each of the Fund’s executive officers and directors is a citizen of the United States. Name Address Principal Occupation and Employer Address, if applicable EXECUTIVE OFFICERS: Arthur P. Steinmetz 225 Liberty Street, 11th Floor New York, NY 10281 President and Principal Executive Officer Justin Leverenz 225 Liberty Street, 11th Floor New York, NY 10281 Vice President Jennifer Sexton 225 Liberty Street, 11th Floor New York, NY 10281 Vice President and Chief Business Officer Mary Ann Picciotto 225 Liberty Street, 11th Floor New York, NY 10281 Chief Compliance Officer and Chief AML Officer Brian W. Wixted 6803 S. Tuscon Way Centennial, CO 80112 Treasurer and Principal Financial and Accounting Officer Arthur S. Gabinet 225 Liberty Street, 11th Floor New York, NY 10281 Secretary and Chief Legal Officer TRUSTEES: Brian F. Wruble c/o 6803 S. Tuscon Way Centennial, CO 80112 Trustee and Chairman David K. Downes c/o 6803 S. Tuscon Way Centennial, CO 80112 Chief Executive Officer, Community Capital Management 2500 Weston Road, Suite 101 Weston, FL 33331 Name Address Principal Occupation and Employer Address, if applicable Matthew P. Fink c/o 6803 S. Tuscon Way Centennial, CO 80112 Trustee Edmund P. Giambastiani, Jr. c/o 6803 S. Tuscon Way Centennial, CO 80112 President and Chief Executive Officer, Giambastiani Group LLC 690 Budds Landing Road Warwick,MD21912 Elizabeth Krentzman c/o 6803 S. Tuscon Way Centennial, CO 80112 Trustee Mary F. Miller c/o 6803 S. Tuscon Way Centennial, CO 80112 Trustee Joel W. Motley c/o 6803 S. Tuscon Way Centennial, CO 80112 Managing Director, Public Capital Advisors LLC 245 Park Avenue New York, NY 10167 Joanne Pace c/o 6803 S. Tuscon Way Centennial, CO 80112 Trustee William F. Glavin c/o 6803 S. Tuscon Way Centennial, CO 80112 Trustee
